UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: April 20, 2010 (Date of earliest event reported) Umpqua Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) OREGON (State or Other Jurisdiction of Incorporation or Organization) 000-25597 (Commission File Number) 93-1261319 (I.R.S. Employer Identification Number) One SW Columbia Street, Suite 1200 Portland, Oregon 97258 (address of Principal Executive Offices) (Zip Code) (503) 727-4100 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) On April 20, 2010, Umpqua Holdings Corporation held its annual meeting of shareholders. (b) The following directors, who constitute the entire Board of Directors, were elected at the meeting by the votes indicated: DIRECTOR VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Raymond P. Davis Allyn C. Ford Peggy Y. Fowler David B. Frohnmayer Stephen M. Gambee Jose R. Hermocillo William A. Lansing Luis F. Machuca Diane D. Miller Hilliard C. Terry, III Bryan L. Timm Frank R.J. Whittaker At the annual meeting, shareholders approved each of the following matters (with the votes on each matter as set forth below): MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Amendment to Articles of Incorporation to increase the number of authorized shares Amendment to 2003 Stock Incentive Plan to provide additional shares and extend termination date. Amendment to 2005 Performance Based Incentive Plan to extend expiration date. Advisory vote on executive compensation. - Ratification of auditor appointment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UMPQUA HOLDINGS CORPORATION (Registrant) Dated: April 21, 2010 By: /s/ Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
